Filed Pursuant to Rule 424(b)(3) Registration No. 333 - $250,000,000 Common Shares, Preferred Shares, Debt Securities, Warrants, Purchase Contracts and Units And 14,305,599of our Common Shares and 1,132,500 of our Warrants Offered by Selling Shareholders Through this prospectus, we may periodically offer: (1) our common shares, (2) our preferred shares, (3) our debt securities, including guaranteed debt securities, (4) our warrants, (5) our purchase contracts, and (6) our units. The aggregate offering price of all securities issued under this prospectus, whichin no case will exceed the total number of authorized but unissued common shares or preferred shares under our then existing amended and restated articles ofincorporation,may not exceed $250.0 million.In addition, the selling shareholders named in the section “Selling Shareholders” may sell in one or more offerings pursuant to this registration statement up to14,305,599 of our common shares, which includes up to 1,132,500 of our common shares which may be issued upon the exercise of the warrants and up to 1,132,500 of our warrants that were previously acquired in private transactions. We will not receive any of the proceeds from the sale of either of our common shares or our warrants by the selling shareholders. Our common shares and warrants are currently listed on Nasdaq Global Market under the symbols “SBLK” and “SBLKW,” respectively. The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers.The names of any underwriters, agents or dealers will be included in a supplement to this prospectus. An investment in these securities involves risks.See the section entitled “Risk Factors” beginning on page6 of this prospectus, and other risk factors contained in the applicable prospectus supplement and in the documents incorporated by reference herein and therein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus isFebruary 17, 2009 TABLE OF CONTENTS PROSPECTUS SUMMARY 2 RISK FACTORS 6 RECENT DEVELOPMENTS 21 THE INTERNATIONAL DRY BULK SHIPPING INDUSTRY 30 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS 41 PER SHARE MARKET PRICE INFORMATION 42 PER SHARE MARKET PRICE INFORMATION 43 USE OF PROCEEDS 44 CAPITALIZATION 45 ENFORCEMENT OF CIVIL LIABILITIES 46 SELLING SHAREHOLDERS 47 PLAN OF DISTRIBUTION 49 DESCRIPTION OF CAPITAL STOCK 51 DESCRIPTION OF OTHER SECURITIES 53 EXPENSES 62 LEGAL MATTERS 63 EXPERTS 64 INDUSTRY AND MARKET DATA 65 WHERE YOU CAN FIND ADDITIONAL INFORMATION 66 INDEX TO AUDITED FINANCIAL STATEMENTS F-1 Unless otherwise indicated, all dollar references in this prospectus are to U.S. dollars and financial information presented in this prospectus that is derived from financial statements incorporated by reference is prepared in accordance with accounting principles generally accepted in the United States. This prospectus is part of a registration statement that we filed with the U.S.
